Allek, J.
There is no doubt that the wires were a part of the ways, works, and machinery of the defendant. The grounds chiefly relied on by the defendant for sustaining the ruling made at the trial are, that, on the evidence, the plaintiff himself was charged with the duty of keeping the electric system in repair; that, if there was any fault with the wires, it was in part at least owing to his own negligence ; that there was no evidence showing a violation of any duty which the defendant owed to the plaintiff, even if the wire was out of place; that it was not necessary that he, on his way to his work, should pass up through the yard, or at any rate that he should walk between the two main tracks; that in crossing the track he was not in any place where he was expected to be, in the performance of his duty; that the defendant was not bound to keep the track in such a condition that it would be safe and convenient for him to cross at -that place; and that it is not reasonable to hold that the defendant’s supervision of repairs on the road-bed should extend to such details.
*206It seems to ns that the plaintiff was entitled to go to the jury upon all of these questions. They all involved matters of fact, upon which the evidence was not so clear and undisputed as to enable a judge to dispose of the case as a matter of law.
The evidence of previous boasts by the plaintiff as to his ability to keep out of the way of trains and not get hurt was competent, as bearing upon the question of his carefulness or readiness to take risks. Exceptions sustained.